Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on April 19, 2021, has been entered.
 
DETAILED ACTION
This non-final Office action responds to claims submitted April 19, 2021.
Applicants amended claims 1, 8, and 15.  Applicants further canceled claims 2, 3, 9, 10, 16, and 17.  Therefore, claims 1, 4-8, 11-15, and 18-20 are pending and have been examined below.  

Claim Objections
Claim 8 is objected to because of the following informalities: The claim recites “the learned query for each cohort including a combination….”  The limitation includes a typographical error.  For the purpose of compact prosecution, examiner will interpret the   claim as reciting “the learned query for each cohort includes a combination….”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 7 and 14: The term “member profile attributes of the member that are not represented by the cohort” is a relative term which renders the claims indefinite.  The term is not defined by the claim.  Although the specification 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pattabiraman (Pub. No. 2016/0132834) in view of Oztekin (Pub. No. 2007/0233671) in view of Liu (Pub. No. 2015/0006286) and further in view of Bailey (US 7565345).
With respect to claim 1: Pattabiraman discloses a system (See at least Paragraph 0013: “Example methods and systems for assisting a user in conducting an online job search for online job listings as described.”) comprising:
	(a)	a machine-readable memory having instructions stored thereon, which, when executed by a processor, cause the processor to perform operations comprising (See at least Paragraph 0046: “Certain embodiments are described herein as including logic or a number of components, modules, or mechanisms.  Modules may constitute either software modules (e.g., code embodied (1) on a non-transitory comprising:
	(b)	receiving a request from a member for available employment positions as indicated in a plurality of job listings posted at a social networking service (See at least Paragraph 0014: “According to various example embodiments, a personalized job search system is configured to aid a user in conducting searches, such as searches for job listings on an online social network service such as LinkedIn.  For example, the LinkedIn online social network service includes a job search user interface in conjunction with a job search engine, whereby a user can enter search terms such as “architect”, and click on a “Search” button in order to view search results of job listings matching the search query terms.”  See also Paragraph 0028: “The query module 202 may be configured to receive an initial job search query in the form of one or more clauses, with each clause comprising a corresponding search operator and search term (or operand).”  See also Paragraph 0032: “FIG. 3 is a flowchart illustrating an example method 300, consistent with various embodiments described herein.  The method 300 may be performed at least in part by, for example, the personalized job search system 200 illustrated in FIG. 2 (or an apparatus having similar modules, such as one or more client machines or application servers).  In operation 301, the query module 202 
	(c)	receiving a set of job listings as results of the query; and causing the results of the query to be displayed to the member using an electronic user interface (See at least Paragraph 0032: “In operation 304, the search module 204 generates search results corresponding to job listings posted on the job search engine, based on the modified job search query that was modified in operation 303….  In operation 305, the search module 204 causes one or more of the search results generated in operation 304 to be displayed, via a user interface.”  See also Paragraph 0041: “In operation 403, the search module 204 causes the search results ranked in operation 402 to be displayed to the user.  It is contemplated that the operations of method 400 may incorporate any of the other features disclosed herein.”).
	Pattabiraman does not explicitly teach the remaining limitations.  However, Oztekin discloses technical features to (d) learn a query for each of a plurality of cohorts of members of an online service… (See at least Paragraphs 0065-0069: “In some embodiments, group profile generation is divided into multiple sub-processes.  Each sub-process produces a specific type of group profile characterizing the interests of website users from a particular perspective.  Four examples of the types of group profiles that may be produced by sub-processes of the group profiler 129 (FIG. 1) are … a term-based group profile 533 – this type of profile is generated by abstracting the search history for a set of users with a plurality of terms, wherein each term may be given a weight indicating the relevance of the term to the interests of the users….”  See also Paragraph 0102: “For example, the search engine and search ranker may produce over one thousand ranked search results, but the user may be sent a smaller number of top ranked results, where the number is between ten and 260, or between ten and 130.”  Examiner defines “query for each of a plurality of cohorts” to include terms contained in a group profile that were generated by abstracting the search history for a set of users (as well as the subsequent group-dependent search strategy) under the broadest reasonable interpretation of the claims.  Oztekin further teaches the system updates group profiles by collecting new data and weighting down old data.  See also Paragraph 0042: “[Many] group profiles will vary over time as the associated users change and as the users’ interests vary over time.  In an exemplary embodiment, a respective group profile may be based on dated information, with older information receiving lower weightings than newer information when constructing a vector or other representation of the group profile.  For example, the information for each successively older time period may be down weighted by a predefined scaling factor, so that information from a period that is more than N (e.g., a value between 5 and 20) periods old has less than half the impact on the group profile as information from the current period.”);  
	(e)	[wherein] each cohort [is] defined by a set of shared member profile attributes (See at least Paragraphs 0050-0051: “Initially, the group profiler 29 identifies characteristics associated with the user (210).  The group profiler 129 may identify … users’ history (including past viewed websites, past search queries, selected search results, dwell time or the like); user profiles or portions thereof; a language; and/or other characteristics that may be associated with more than one user (such as a user type, for example a power user or a teenager).  Some groups associated with a user may be See also Paragraph 0053: “In these ways, the group profiler 129 may also identify other users having one or more of the same characteristics (215).  User characteristics may be correlated by topic, time, or the like to form groups.  The group profiler 129 then associates the user with other users having the same characteristics in at least one group (220).  One or more group profiles are then generated (230).  The group profiler 129 may generate a group profile based on the user characteristics, the retrieved document profiles, or the like.”);
	(f)	determining a cohort of the plurality of cohorts for the member, based on member profile attributes of the member (See at least Paragraph 0083: “In some embodiments, an information server stores information identifying a limited number of groups per user.  In addition, one or more groups may be associated with a user on the fly….”  See also Figure 9 and Paragraph 0090: “Each group associated with the requesting user is identified (922).”);
	(g)	retrieving a learned query that is associated with the cohort for the member; transmitting the learned query to a database storing the plurality of job listings (See at least Paragraph 0099: “[The] generic query strategy may be modulated by the group’s profile to create a group-dependent query strategy (1165).  For example, relevant terms from the group profile may be added to the search query with associated weights….  Next, the search engine 122 searches the content database 124 (optionally using the group-dependent query strategy) for documents matching the query (1170).  When using the group-dependent query strategy, the documents identified by the content database 124 may be implicitly ordered by their associated query-dependent ranking scoring.”  Examiner reiterates a query associated with a cohort for the member includes relevant terms retrieved from a group profile and the subsequent group-dependent search strategy.). 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is in the substitution of technical features to search a database using a group-dependent search query (i.e., a query generated by learning a plurality of terms for each group profile, identifying a group profile for the user, and retrieving the relevant terms from the identified group profile) as described by Oztekin in lieu of the modified query previously disclosed in Pattabiraman at paragraph 0030.  Thus, the simple substitution of one known element for producing a predictable result renders the claim obvious.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The references do not explicitly teach the remaining limitations.  However, Liu discloses (h) training a machine learning system to learn [a cohort for the member] (See at least Paragraph 0035: “Server 114 may use the stored information See also Paragraphs 0042-0044: “Then, the computer system generates a machine-learning model based on the accessed information and attributes in profiles of the users of the social network (operation 312)….  Moreover, the computer system calculates scores for the users indicating probabilities of their responding to a future advertising campaign for the target group based on the machine-learning model and the attributes (operation 314).  Next, the computer system associates the subset of users with the target group based on the calculated scores (operation 316).  For example, associating the subset of the users with the target group may involve ranking the users based on the calculated scores, such as 5-10 million users having the top scores.  Thus, method 300 may be used to identify a ‘fingerprint’ of the target group, which can be used to select the subset and to conduct a future advertising campaign.”  See also Paragraphs 0028, 0032, 0039, and 0064.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to generate a machine learning model and assign users to a target group based on machine learning model and the users’ attributes as taught by Liu in the above combination of references.  As demonstrated by Liu, it is within the capabilities of one having ordinary skill in the art to include such features in the above combination of references with the predictable result KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The references do not explicitly teach the remaining limitation.  However, Bailey discloses (i) wherein learning a query for each cohort involves applying a query with a plurality of query conditions and iteratively eliminating query conditions from the query until the learned query for each cohort includes a combination of query conditions that cause the query to return a number of search results that falls within a predetermined range (See at least Column 3, Lines 43-48: “The front-end server 102 also provides the query to the revision server 107.  The revision server 107 interfaces with a number of different query revisers 108, each of which implements a different query revision strategy or set of strategies.  In one embodiment, the query revisers 108 include: a broadening reviser 108.1 … [and] a refinement reviser 108.3….”  See also Column 3, Lines 64-67: “Preferably, each revised query is associated with a confidence measure representing the probability that the revision is a good revision, i.e., that the revised query will produce results more relevant to the user user’s information needs than the original query.”  See also Column 4, Lines 6-8 and 18-24: “The measures can be derived from analysis of the results of sample queries and revised queries under test….  Conversely, the broadening reviser 108.1 can assign a high confidence measure to revised queries that drop one or more terms from, or add synonyms to, a long query.  In other embodiments, one or more of the revisers 108 may dynamically generate a confidence measure (e.g., at run time) for one or more of its potential revised queries.”  See also Column 4, Lines 64-67 and Column 5, Lines 1-3: “In one embodiment, a potential revised query is selected if the following conditions See also Column 6, Lines 54-62: “Second, this reviser 108.1 can broaden the query by dropping one or more query terms….  In this approach, the broadening reviser 108.1 determines which terms of the query are unimportant in that their presence does not significantly improve the search results as compared to their absence.”  See also Column 7, Lines 56-58: “The refinement reviser 108.3 can use any suitable method that refines, i.e., narrows, the query to more specifically describe the user’s potential information need.”  See also Column 11, Lines 4-12.).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to generate and select a revised query that produces a minimum number of search results as disclosed by Bailey in the combination of references.  As demonstrated by Bailey, it is within the capabilities of one having ordinary skill in the art to include such features in the above combination of references with the predictable result of identifying the relevant terms from the group profile when creating a group-dependent query strategy as needed in Oztekin at paragraph 0099.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include such features in the combination of references with the motivation of offering “a methodology that provides a number of different query revision methods (or strategies)” as taught by Bailer over the previously cited references.  Bailey Column 2, Lines 21-24.

With respect to claim 4: The combination of Pattabiraman, Oztekin, Liu, and Bailey references discloses the system of claim 1, wherein the machine learning system is configured to learn the queries for the plurality of cohorts in an offline processing batch (See at least Oztekin Paragraph 0042: “In most embodiments, a group profile is not static, because a static group profile is unlikely to result in the information server 106 serving the most relevant search results to users of the associated group.  Instead, a group profile is updated from time to time, (i.e., periodically) so as to re-align the group profile with the current interest of the users associated with the group.”  See also Paragraph 0056: “As noted above, a group profile may be updated from time to time in order to keep track of the current interests of the users associated with the group.  In some embodiments, a group profile is updated at a predetermined time interval (e.g., every week or every day).  In some other embodiments, a group profile is updated whenever the number of new search queries by members of the group reaches a threshold value since a last (i.e., most recent) update.  Whenever it is time to update the group profile, the group profiler 129 repeats the aforementioned process to update the group profile.”  Examiner submits offline 
With respect to claim 5: The combination of Pattabiraman, Oztekin, Liu, and Bailey references discloses the system of claim 1, wherein the learned query is enhanced to include information relating to the member’s interactions and activities at the social networking service (See at least Oztekin Paragraph 0043: “In some embodiments, the profile for a particular group may include weights depending on the number of “clicks” or visits by the users to a particular website, webpage, or set of websites during a particular window in time….  A group profile can also be based on characteristics other than user clicks.  Other characteristics of user behavior that can be used in a group profile include one or more of the following: the length of time that a user interacts with the website, the proportion of the website viewed by the user, actions (in addition to clicks) taken by a user while visiting the website (e.g., printing, bookmarking, cutting and pasting, annotating), and a user's activity subsequent to the interaction with the website.”  See also Paragraph 0051: “The group profiler 129 may identify online activities of users.  Identified user activities may include user clicks on document links in search results.  In another example, identified user activities may include mouse hovering time on the document links.”  See also Paragraphs 0065-0069: “In some embodiments, group profile generation is divided into multiple sub-processes.  Each sub-process produces a specific type of group profile characterizing the interests of the website users from a particular perspective.  Four examples of the types of group 
With respect to claim 6: The combination of Pattabiraman, Oztekin, Liu, and Bailey references discloses the system of claim 1, wherein the cohort for the member is determined using at least the title of a current employment position for the member and a current employment location for the member (See at least Liu Paragraph 0028: “Note that each of the users of the software application may have an associated profile that includes personal and/or professional characteristics and experiences (such as education, employment history, demographic information, work locations, etc.), which are collectively referred to as ‘attributes’ in the discussion that follows.”  See also Paragraph 0064: “The machine-learning model may be based on attributes in profiles of the users and/or behaviors of the users.  For example, the attributes may include seniority, title, functional area, and so on, and the behaviors may include sharing or likes that are communicated to other users in the social network.”  Furthermore, since the limitation describes elements recited in claim 1, examiner relies on the same rationale for including Liu in the combination of references.).
With respect to claim 7: The combination of Pattabiraman, Oztekin, Liu, and Bailey references discloses ranking the results according to member profile attributes of the member that are not represented by the cohort (See at least past title, skills, industry location, job function, seniority, etc. to boost or highlight job search results that have a similar titles, skills, industries, locations, and so on….  [The] personalized job search system 200 may rank the search results, so that the results matching the member profile attributes of the searcher are displayed higher than other results not matching the member profile attributes of the searcher.”  Skills and job function are member profile attributes that are not represented by the cohort under the broadest reasonable interpretation of the claim.  Examiner submits this interpretation is consistent with the applicants’ specification, which teaches “the cohort includes location, title, industry, experience level….”  Specification Paragraph 0049.).
With respect to claim 8: Pattabiraman discloses a method comprising: (a) receiving a request from a member for available employment positions as indicated in a plurality of job listings posted at a social networking service (See at least Paragraph 0014: “According to various example embodiments, a personalized job search system is configured to aid a user in conducting searches, such as searches for job listings on an online social network service such as LinkedIn.  For example, the LinkedIn online social network service includes a job search user interface in conjunction with a job search engine, whereby a user can enter search terms such as “architect”, and click on a “Search” button in order to view search results of job listings matching the search query terms.”  See also Paragraph 0028: “The query module 202 may be configured to receive an initial job search query in the form of one or more clauses, with each clause comprising a corresponding search operator and search term See also Paragraph 0032: “FIG. 3 is a flowchart illustrating an example method 300, consistent with various embodiments described herein.  The method 300 may be performed at least in part by, for example, the personalized job search system 200 illustrated in FIG. 2 (or an apparatus having similar modules, such as one or more client machines or application servers).  In operation 301, the query module 202 receives, via a user interface of a job search engine, a user specification of a job search query including at least one user-specified job search query term.”  Pattabiraman also teaches the social networking service hosts job listings.  Paragraphs 0023 and 0033.);
	(b)	receiving a set of job listings as results of the query; and causing the results of the query to be displayed to the member using an electronic user interface (See at least Paragraph 0032: “In operation 304, the search module 204 generates search results corresponding to job listings posted on the job search engine, based on the modified job search query that was modified in operation 303….  In operation 305, the search module 204 causes one or more of the search results generated in operation 304 to be displayed, via a user interface.”  See also Paragraph 0041: “In operation 403, the search module 204 causes the search results ranked in operation 402 to be displayed to the user.  It is contemplated that the operations of method 400 may incorporate any of the other features disclosed herein.”).
	Pattabiraman does not explicitly teach the remaining limitations.  However, Oztekin discloses technical features to (c) learn a query for each of a plurality of cohorts of members of an online service… (See at least Paragraphs 0065-0069: “In some embodiments, group profile generation is divided into multiple sub-processes.  Each sub-process produces a specific type of group profile characterizing the interests See also Paragraph 0102: “For example, the search engine and search ranker may produce over one thousand ranked search results, but the user may be sent a smaller number of top ranked results, where the number is between ten and 260, or between ten and 130.”  Examiner defines “query for each of a plurality of cohorts” to include terms contained in a group profile that were generated by abstracting the search history for a set of users (as well as the subsequent group-dependent search strategy) under the broadest reasonable interpretation of the claims.  Oztekin further teaches the system updates group profiles by collecting new data and weighting down old data.  See also Paragraph 0042: “[Many] group profiles will vary over time as the associated users change and as the users’ interests vary over time.  In an exemplary embodiment, a respective group profile may be based on dated information, with older information receiving lower weightings than newer information when constructing a vector or other representation of the group profile.  For example, the information for each successively older time period may be down weighted by a predefined scaling factor, so that information from a period that is more than N (e.g., a value between 5 and 20) periods old has less than half the impact on the group profile as information from the current period.”);  
	(d)	[wherein] each cohort [is] defined by a set of shared member profile attributes (See at least Paragraphs 0050-0051: “Initially, the group profiler 29 identifies See also Paragraph 0053: “In these ways, the group profiler 129 may also identify other users having one or more of the same characteristics (215).  User characteristics may be correlated by topic, time, or the like to form groups.  The group profiler 129 then associates the user with other users having the same characteristics in at least one group (220).  One or more group profiles are then generated (230).  The group profiler 129 may generate a group profile based on the user characteristics, the retrieved document profiles, or the like.”);
	(e)	determining a cohort of the plurality of cohorts for the member, based on member profile attributes of the member (See at least Paragraph 0083: “In some embodiments, an information server stores information identifying a limited See also Figure 9 and Paragraph 0090: “Each group associated with the requesting user is identified (922).”);
	(f)	retrieving a learned query that is associated with the cohort for the member; transmitting the learned query to a database storing the plurality of job listings (See at least Paragraph 0099: “[The] generic query strategy may be modulated by the group’s profile to create a group-dependent query strategy (1165).  For example, relevant terms from the group profile may be added to the search query with associated weights….  Next, the search engine 122 searches the content database 124 (optionally using the group-dependent query strategy) for documents matching the query (1170).  When using the group-dependent query strategy, the documents identified by the content database 124 may be implicitly ordered by their associated query-dependent ranking scoring.”  Examiner reiterates a query associated with a cohort for the member includes relevant terms retrieved from a group profile and the subsequent group-dependent search strategy.). 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is in the substitution of technical features to search a database using a group-dependent search query (i.e., a query generated by learning a plurality of terms for each group profile, identifying a group profile for the user, and retrieving the relevant terms from the identified group profile) as described by Oztekin in lieu of the modified query previously disclosed in Pattabiraman at paragraph 0030.  Thus, the simple KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The references do not explicitly teach the remaining limitations.  However, Liu discloses (g) training a machine learning system to learn [a cohort for the member] (See at least Paragraph 0035: “Server 114 may use the stored information about advertising campaigns, employment opportunities and, more generally, the types of content or recommendations, the sharing of content by the users, user profiles and/or user behaviors to train machine-learning models that can be used to predict user responses to future advertising campaigns (and, thus, to place the users into different target groups to facilitate targeted advertising)….”  See also Paragraphs 0042-0044: “Then, the computer system generates a machine-learning model based on the accessed information and attributes in profiles of the users of the social network (operation 312)….  Moreover, the computer system calculates scores for the users indicating probabilities of their responding to a future advertising campaign for the target group based on the machine-learning model and the attributes (operation 314).  Next, the computer system associates the subset of users with the target group based on the calculated scores (operation 316).  For example, associating the subset of the users with the target group may involve ranking the users based on the calculated scores, such as 5-10 million users having the top scores.  Thus, method 300 may be used to identify a ‘fingerprint’ of the target group, which can be used to select the subset and to conduct a future advertising campaign.”  See also Paragraphs 0028, 0032, 0039, and 0064.).
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The references do not explicitly teach the remaining limitation.  However, Bailey discloses (h) wherein learning a query for each cohort involves applying a query with a plurality of query conditions and iteratively adding query conditions from the query until the learned query for each cohort includes a combination of query conditions that cause the query to return a number of search results that falls within a predetermined range (See at least Column 3, Lines 43-48: “The front-end server 102 also provides the query to the revision server 107.  The revision server 107 interfaces with a number of different query revisers 108, each of which implements a different query revision strategy or set of strategies.  In one embodiment, the query revisers 108 include: a broadening reviser 108.1 … [and] a refinement reviser 108.3….”  See also Column 3, Lines 64-67: “Preferably, each revised query is associated with a confidence measure representing the probability that the revision is a good revision, i.e., that the revised query will produce results more relevant to the user user’s information needs than the original query.”  See also Column 4, Lines 6-19: “The measures can be derived from analysis of the results of sample queries and revised queries under test.  For example, the refinement reviser 108.3 can assign a high confidence measure to revised queries from an original short query (e.g., three or less terms), and a low confidence measure to revised queries from an original long query (four or more terms).  These assignments are based on empirical evaluations that show that adding terms to short queries tends to significantly improve the relevance of the queries with respect to the underlying information need (i.e., short queries are likely to be over broad, and refinements of such queries are likely to focus on narrower and more relevant result sets).”  See also Column 4, Lines 64-67 and Column 5, Lines 1-3: “In one embodiment, a potential revised query is selected if the following conditions holds: i) The revised query produces at least a minimum number of search results….  The general range of an acceptable minimum number of results is 1 to 100….”  See also Column 7, Lines 56-58: “The refinement reviser 108.3 can use any suitable method that refines, i.e., narrows, the query to more specifically describe the user’s potential information need.”  See also Column 11, Lines 4-12.  Examiner reiterates narrowing a query as described by Bailey includes adding terms to the query.).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to generate and select a revised query that produces a minimum number of search results as disclosed by Bailey in the combination of references.  As demonstrated by Bailey, it is within the capabilities of one having ordinary skill in the art to include such features in the above combination of references with the predictable result of identifying the relevant terms from the group profile when creating a group-dependent query strategy as needed in Oztekin at paragraph 0099.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	Finally, examiner also notes it would have been obvious to try by one of ordinary skill in the art prior to the effective filing date of the claimed invention to iteratively add conditions to a query in order to improve the quantity or quality of search results since there are a finite number of identified, predictable solutions (e.g., add conditions to the query, remove conditions from the query, or edit conditions in the query) and one of ordinary skill in the art could have pursued any one of the known potential solutions with a reasonable expectation of success.
With respect to claims 11 and 18: Claims 11 and 18 recite the same limitations as claim 4.  Thus, the arguments applied to claim 4 also apply to claims 11 and 18.
With respect to claims 12 and 19: Claims 12 and 19 recite the same limitations as claim 5.  Thus, the arguments applied to claim 5 also apply to claims 12 and 19.
With respect to claims 13 and 20: Claims 13 and 20 recite the same limitations as claim 6.  Thus, the arguments applied to claim 6 also apply to claims 13 and 20.
With respect to claim 14: Claim 14 recites the same limitation as claim 7.  Thus, the arguments applied to claim 7 also apply to claim 14.
With respect to claim 15: Claim 15 recites the same limitations as claim 1.  Thus, the arguments applied to claim 1 also apply to claim 15.  

Response to Arguments
Applicant's arguments filed April 19, 2021, have been fully considered but they are not persuasive. 
Regarding prior art rejections of claims 1, 8, and 15: Applicants amended the claims to recite subject matter from dependent claims 2 and 3.  Claims 1 and 15 now recite “iteratively eliminating query conditions” while claim 8 recites “iteratively adding query conditions.”  Despite assertions to the contrary, the examiner maintains Bailey discloses these features when teaching “this [broadening] reviser 108.1 can broaden the query by dropping one or more query terms” and “the refinement reviser 108.3 can use any suitable method that refines, i.e., narrows, the query to more specifically describe the user’s potential information need.”1  Bailey teaches the system selects the revised query if it “produces at least a minimum number of search results.”2  Examiner additionally submits Bailey’s invention necessarily performs the “iteratively eliminating query conditions from the query” and “iteratively adding query conditions to the query” steps since the reference discloses generating multiple revised queries.3
	Furthermore, as explained in the updated rejection, examiner asserts it would have been obvious to try by one of ordinary skill in the art prior to the effective filing date of the claimed invention to iteratively add conditions to a query or remove conditions from a query since there are finite number of identified, predictable solutions and one of ordinary skill in the art could have pursued any one of the known potential solutions with a reasonable expectation of success.
4  Examiner reiterates it would have been obvious to one of ordinary skill in the art to include such features in the combination of references with the predictable result of identifying the relevant terms from the group profile when creating a group-dependent query strategy as needed in Oztekin at paragraph 0099.  Therefore, in light of the above considerations, examiner maintains the prior art rejections.
Regarding prior art rejections of claims 7 and 14: Examiner revised the prior art rejection of claims 7 and 14.  As explained in the updated rejection, skills and job function are “member profile attributes that are not represented by the cohort” under the broadest reasonable interpretation of the claim.  Pattabiraman teaches the invention highlights and/or ranks search results based on member profile attributes such as skills and job function. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	(A)	Farmaner (Pub. No. 2013/0246392) discloses “searching for content based upon the determined criteria.  Subsequently, in step 130, the system checks the number of results, and accordingly determines if reduction or relaxation is required.  The 
	(B)	Fordham (Pub. No. 2010/0131502) discloses a system for “identifying entities, identifying associations between those entities, affiliating the entities with groupings such that the groupings can be used to aid in other activities, such as communication enhancements.”  Paragraph 0001.
	(C)	Kapur (Pub. No. 2016/0034852) discloses steps to identify “one or more cohorts from a plurality of cohorts based on a particular probability indicating a likelihood of the particular member choosing a particular career path (e.g., the projected next job position) that corresponds to a particular cohort.  Paragraph 0061.
	(D)	Dozier (Pub. No. 2013/0117368) discloses a system for “providing cohort association in membership or collaborative networks in general and social networks in particular….”  Paragraph 0007.  Dozier further teaches “[social] networking system 102 can optionally include a data mining component 114 for observing data in one or more of the databases, which cohort associating component 106 can utilize to automatically create one or more cohort associations.”  Paragraph 0032.
	(E)	Agrawal (Pub. No. 2019/0019222) discloses “[insight] portions 208, 210, 212 may be real time or near-real-time, which process the data and inject the processed data to the data link, whereas the intelligence portions 214, 216, 218 are longer-term 
	(F)	Shen (US 8429146) discloses “prediction components [that] select future queries that the user is likely to issue in a certain time period based on a query history for the user and aggregated behaviors for a group of users having corresponding queries stored in the query logs.”  Column 1, Lines 51-63.
	(G)	Anderson (Pub. No. 2014/0279632) teaches “jobs within a job-list may also be ordered based on various criteria.  For example … the jobs in a job-list may be ordered based on other criteria, such as salary, location or job title.  The criteria used to order jobs within any job-list may be user-selectable, and may be different for each of the job-lists.”  Paragraph 0045.  
	(H)	Kumar (Pub. No. 2018/0130138) discloses technical features to assign a social media service member to group based on their attributes.  Kumar teaches “these attributes may be related to schools that the member attended, a place of business for the member, a job title for the member, a current geographic location for the member, or any other similar interests of the member.  Once attributes are identified, the member may be allocated or associated with specific groups that permit the member to chat with other members with similar qualified attributes.”  Paragraph 0024.  See also Paragraphs 0036 and 0080.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number is (571)270-3986.  The examiner can normally be reached on Monday-Friday 8:00 AM -4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.J.L/Examiner, Art Unit 3687                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bailey Column 6, Lines 54-55 and Column 7, Lines 56-58.
        2 Id. at Column 4, Lines 64-67.
        3 MPEP §2112.02.
        4 See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).